MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                                         FILED
regarded as precedent or cited before any                                            Sep 17 2020, 7:40 am

court except for the purpose of establishing                                             CLERK
                                                                                     Indiana Supreme Court
the defense of res judicata, collateral                                                 Court of Appeals
                                                                                          and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Glen E. Koch II                                          Curtis T. Hill, Jr.
Boren, Oliver & Coffee, LLP                              Attorney General of Indiana
Martinsville, Indiana
                                                         Jodi Kathryn Stein
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

J.R.,                                                    September 17, 2020
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         19A-JV-3026
        v.                                               Appeal from the Brown Circuit
                                                         Court
State of Indiana,                                        The Honorable Mary H. Wertz,
Appellee-Petitioner                                      Judge
                                                         Trial Court Cause Nos.
                                                         07C01-1905-JD-39
                                                         07C01-1908-JD-66



Baker, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-JV-3026 | September 17, 2020               Page 1 of 5
[1]   On November 27, 2019, J.R., a juvenile, was placed in the Department of

      Correction (DOC) after admitting to violating probation, Leaving Home

      Without Permission, and committing acts that would have been Residential

      Entry, a Level 6 felony if committed by an adult,1 and Theft of a Firearm, a

      Level 6 felony if committed by an adult.2 J.R. now appeals the juvenile court’s

      order placing him in the DOC. We affirm.


                                                     Facts
[2]   In November of 2018, J.R. admitted delinquency for leaving home without the

      permission of a parent, guardian or custodian and was placed on probation.

      J.R. violated the terms of that probation, and he was placed at Wernle Youth

      and Family Treatment Center. After four escapes from Wernle, he was moved

      to Lutheran Child and Family Services. He escaped from Lutheran on May 5,

      2019. Appellant’s App. Vol. II p. 9.


[3]   Seventeen days later, on May 22, 2019, authorities located J.R. and took him

      into custody. He was adjudicated a delinquent child for escape, a Level 5

      felony if committed by an adult, and criminal mischief, a Class A misdemeanor

      if committed by an adult. He was sentenced to forty-five days of secure

      detention and three months of probation. He was detained at Dickinson




      1
          Ind. Code §35-43-2-1.5.
      2
          Ind. Code §35-43-4-2(a).


      Court of Appeals of Indiana | Memorandum Decision 19A-JV-3026 | September 17, 2020   Page 2 of 5
      Juvenile Justice Center. On July 27, 2019, he was released into his father’s

      custody and received services through the Youth Villages Intercept Program.


[4]   On August 6, 2019, J.R. committed leaving home without permission and

      residential entry, a Level 6 felony if committed by an adult. On August 21,

      2019, he left home without permission again, and committed theft of a firearm,

      a Level 6 felony if committed by an adult. The State filed a new petition

      alleging delinquency based on these incidents and petitioned to modify the

      previous dispositional decree.


[5]   On August 26, 2019, J.R. was placed at Dickinson Juvenile Justice Center until

      his dispositional hearing. He committed seven infractions there between

      August 26 and November 1.


[6]   On October 23, 2019, J.R. admitted to violating probation and to three of the

      counts against him: residential entry, a Level 6 felony if committed by an adult,

      theft of a firearm, a Level 6 felony if committed by an adult, and leaving home

      without permission. Appellant’s App. Vol. II p. 87.


[7]   On November 27, 2019, the juvenile court held a dispositional hearing. A

      probation officer was tasked with finding three facilities that might take J.R.

      outside of the DOC. Tr. Vol. II p. 138. One of those facilities, Campagna

      Academy, was willing to accept J.R., but the probation officer recommended

      against the placement because of J.R.’s history of escapes. Id. at 139. She

      feared that if J.R. escaped Campagna, located near Gary, it would be difficult to

      find him. Id. at 142. “I worry about the distance and the area,” she said. Id. at

      Court of Appeals of Indiana | Memorandum Decision 19A-JV-3026 | September 17, 2020   Page 3 of 5
       139. Additionally, the Department of Child Services advised against sending

       anyone to Campagna. Id. at 141. J.R.’s father asked that J.R. be sent to

       Campagna, whereas J.R.’s mother argued against that placement, fearing her

       son would again escape. Id. at 167-171, 173.


[8]    At the dispositional hearing, the juvenile court ordered that J.R. would be

       committed to the DOC and transferred to Logansport Juvenile Correctional

       Facility. In making this decision, the juvenile court observed that there was no

       other “realistic option” for J.R., as he had repeatedly escaped his past

       residential placements, and treatment at home had also failed. Id. at 181. J.R.

       now appeals this placement.


                                    Discussion and Decision
[9]    Placement of a juvenile who is adjudged delinquent is within the discretion of

       the juvenile court. M.C. v. State, 134 N.E.3d 453, 458 (Ind. Ct. App. 2019).

       This broad discretion is “subject to the statutory considerations of the welfare of

       the child, the safety of the community, and the policy of favoring the least harsh

       disposition.” Id.; see also Ind. Code § 31-37-18-6 (listing statutory factors). We

       will reverse only if the disposition is clearly erroneous and against the logic and

       effect of the facts and circumstances before the court or the reasonable,

       probable, and actual inferences that may be drawn therefrom. M.C., 134

       N.E.3d at 458.


[10]   J.R. argues that the juvenile court failed to adequately consider alternatives to

       the DOC placement, rendering its decision erroneous. We disagree. Since

       Court of Appeals of Indiana | Memorandum Decision 19A-JV-3026 | September 17, 2020   Page 4 of 5
       2018, J.R. has been on probation, participated in residential programs, and been

       placed at home. In all these settings, he has failed to obey the rules and, at

       times, the law. He violated his probation, escaped his residential programs,

       repeatedly left home without permission, and committed new, more serious

       delinquent acts.


[11]   Despite this track record, the juvenile court seriously weighed the possibility of

       sending J.R. to another residential facility. However, the court ultimately

       observed, “I can’t in good faith send you to another residential placement that I

       don’t have faith you will comply with.” Tr. Vol. II p. 181. The court ordered

       J.R. placed in the DOC because, “I do not believe there’s another realistic

       option.” Id. J.R.’s record, the probation officer’s testimony, the

       recommendation of the Department of Child Services, and his mother’s express

       wishes all support this decision. Id. at 138-39, 140, 173. We find that the

       juvenile court did not err in ordering that J.R. be committed to the DOC.


[12]   The judgment of the juvenile court is affirmed.


       Bailey, J., and Vaidik, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JV-3026 | September 17, 2020   Page 5 of 5